100 U.S. 675
100 U.S. 675
25 L.Ed. 772
NAGLEv.RUTLEDGE.
October Term, 1879

MOTION to dismiss a writ of error to the Supreme Court of the Territory of Wyoming.
The facts are stated in the opinion of the court.
Mr. Edward P. Johnson for the defendant in error, in support of the motion.
Mr. W. R. Steele, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.


1
To give us jurisdiction in cases coming from the Supreme Court of the Territory of Wyoming, the value of the matter in dispute must exceed $1,000. This writ of error was sued out by the defendant below on a judgment against him for only $969.63. It is claimed we have jurisdiction, however, because the defendant in his answer set up a counter claim for $1,340. The only question presented here on that branch of the case is whether the plaintiff below was liable for interest on a note of $210, at the rate of three per cent a month from the twenty-fourth day of June, 1872, until the date of the judgment, July 26, 1876, or for some shorter period. In no event could the amount thus put in controversy reach $1,000; and since if error should be found in the charge of the court on this claim, it would only result in a reduction of the judgment as it now stands, and not in an actual money recovery in favor of the defendant below, it follows that our jurisdiction is not shown by the record, and that the suit must be dismissed.


2
So ordered.